

116 HR 7879 IH: VA Telehealth Expansion Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7879IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mrs. Lee of Nevada (for herself, Mr. Banks, Mr. Steil, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a grant program to expand and improve the provision of telehealth services to veterans.1.Short titleThis Act may be cited as the VA Telehealth Expansion Act.2.Grant program to expand telehealth from Department of Veterans Affairs(a)In generalThe Secretary of Veterans Affairs shall enter into partnerships, and expand existing partnerships, with entities that represent or serve veterans, nonprofit organizations, private businesses, and other interested parties for the expansion of telehealth capabilities and the provision of telehealth services to veterans through the award of grants under subsection (c). Such telehealth services shall be provided by health care providers of the Department of Veterans Affairs or through the Veterans Community Care Program under section 1703 of title 38, United States Code.(b)PreferenceWhen selecting entities with which to enter into or to expand a partnership under subsection (a), the Secretary shall give preference to entities that—(1)represent veterans in rural or highly rural areas (as determined through the use of the Rural-Urban Commuting Areas coding system of the Department of Agriculture); or(2)operate in a medically underserved community (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)).(c)Award of grants(1)In generalIn carrying out partnerships entered into or expanded under this section with entities described in subsection (a), the Secretary shall award grants to those entities.(2)Maximum amount of grantsThe amount of a grant awarded under this subsection may not exceed $75,000 in one year.(3)Use of grants(A)In generalGrants awarded to an entity under this subsection may be used for one or more of the following:(i)Purchasing or upgrading hardware or software necessary for the provision of secure and private telehealth services.(ii)Upgrading security protocols for consistency with the security requirements of the Department.(iii)Training of employees, including payment of those employees for completing that training, with respect to—(I)military and veteran cultural competence, if the entity is not an organization that represents veterans;(II)appropriate processes for handling emergencies that occur during telehealth;(III)equipment required to provide telehealth services; or(IV)any other unique training needs for the provision of telehealth services to veterans.(iv)Upgrading existing infrastructure owned or leased by the entity to make rooms more conducive to telehealth care, including—(I)additions or modifications to windows or walls in an existing room, or other alterations as needed to create a new, private room;(II)soundproofing of an existing room;(III)new electrical or internet outlets in an existing room; or(IV)aesthetic or other enhancements to establish a more suitable therapeutic environment.(v)Upgrading existing infrastructure to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(vi)Upgrading infrastructure or internet services.(B)ExclusionGrants may not be used for the purchase of new property or for major construction projects, as determined by the Secretary.(d)Agreement on telehealth access points(1)In generalAn entity described in subsection (a) that seeks to establish a telehealth access point for veterans but does not require grant funding under this section to do so may enter into an agreement with the Department for the establishment of such an access point.(2)Inspection to determine adequacy of facilitiesThe Secretary shall inspect any such access point to determine whether the access point is private, secure, and accessible to veterans.(e)Assessment of barriers to access(1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary shall complete an assessment of barriers faced by veterans in accessing telehealth services.(2)ElementsThe assessment required by paragraph (1) shall include the following:(A)An assessment of current and potential future barriers, including—(i)cost;(ii)access to broadband internet infrastructure and technology;(iii)digital competency; and(iv)discrimination (including cultural, language, or medical discrimination).(B)A description of how the Secretary plans to address the barriers described in subparagraph (A).(C)Such other matters related access by veterans to telehealth while not on property of the Department the Secretary determines relevant.(3)ReportNot later than 120 days after the completion of the assessment required by paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the assessment, including any recommendations for legislative or administrative action based on the results of the assessment.